[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
McDonald v. Black, Slip Opinion No. 2022-Ohio-3938.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-3938
                          MCDONALD v. BLACK, WARDEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as McDonald v. Black, Slip Opinion No. 2022-Ohio-3938.]
Habeas corpus—Petitioner failed to attach commitment papers as required by R.C.
        2725.04(D)—Writ denied.
  (No. 2022-0646—Submitted August 30, 2022—Decided November 8, 2022.)
                                  IN HABEAS CORPUS.
                                  ________________
        Per Curiam.
        {¶ 1} On May 27, 2022, petitioner, Dewitt McDonald Jr., an inmate at the
Richland Correctional Institution, filed a petition for a writ of habeas corpus against
respondent, Kenneth Black, the warden of the institution. We previously ordered a
return of the writ. 167 Ohio St.3d 1404, 2022-Ohio-2047, 188 N.E.3d 1088. We
now deny the writ.
                                  SUPREME COURT OF OHIO




                                     I. BACKGROUND
                         A. The allegations in the habeas petition
         {¶ 2} McDonald was convicted of aggravated murder and other felonies in
1995. According to McDonald, the sentencing entry for those convictions failed to
state an aggregate prison term.1 On direct appeal, the Sixth District Court of
Appeals affirmed, construing the sentence as one of life imprisonment. State v.
McDonald, 6th Dist. Erie No. E-95-046, 1997 WL 51221, *3 (Feb. 7, 1997). In
later decisions, however, the court indicated that McDonald’s actual sentence was
“a life term of imprisonment without parole possibility for 20 years.” State v.
McDonald, 6th Dist. Erie No. E-06-016, 2007-Ohio-2148, ¶ 2; accord State v.
McDonald, 6th Dist. Erie No. E-04-009, 2005-Ohio-798, ¶ 3. In a November 2020
judgment entry, on McDonald’s motion to clarify his sentence, the common pleas
court found that under the terms of the original sentencing entry, McDonald was
eligible for parole consideration after 20 years.
         {¶ 3} Although McDonald has been eligible for a parole hearing since at
least 2016, one has not been held. In December 2021, McDonald filed a petition
for a writ of habeas corpus in the Erie County Court of Common Pleas. On March
29, 2022, the court granted the writ and ordered McDonald’s immediate release
from prison. However, on May 4, the court vacated that order, concluding that it
had lacked jurisdiction.
         {¶ 4} On May 27, McDonald filed the present petition for a writ of habeas
corpus in this court. The petition notes that in other contexts, courts have held that
violations of a defendant’s due-process rights may deprive a trial court of
jurisdiction to impose sentence. McDonald argues by analogy that the failure to




1. As discussed below, the copy of the sentencing entry attached to the petition was incomplete.




                                                 2
                                     January Term, 2022




accord him a parole hearing, as required by the sentencing entry, violates his due-
process rights and entitles him to immediate release.2
                            B. The warden’s return of the writ
        {¶ 5} In his return, the warden offers four reasons why the writ should be
dismissed or denied, one of which is that McDonald failed to attach his commitment
papers, as required by R.C. 2725.04(D). Because this issue is dispositive, we need
not consider the warden’s other contentions.
                                  II. LEGAL ANALYSIS
        {¶ 6} R.C. 2725.04(D) requires a habeas petition to include the inmate’s
commitment papers “if [they] can be procured without impairing the efficiency of
the remedy.” Failure to attach the required documents is fatal to a habeas petition.
Griffin v. McFaul, 116 Ohio St.3d 30, 2007-Ohio-5506, 876 N.E.2d 527, ¶ 4.
        {¶ 7} McDonald attached only the first page of his 1995 sentencing entry to
his habeas petition. In an affidavit attached to the petition, an employee of the law
firm representing McDonald attested as follows:


                 Despite numerous attempts to obtain the required
        documentation of Dewitt McDonald’s commitment papers, our
        office has been unsuccessful.
                 According to the state via Lieutenant Froy, the state claims
        that they no longer have that information. Lieutenant Froy asserts
        that due to the age of this case, the state is not required * * * to keep
        the requested documentation.




2. In his response to the warden’s return, McDonald concedes that he has no due-process right to be
released on parole but argues that he does have a due-process right to receive parole consideration
after serving 20 years in prison.




                                                3
                              SUPREME COURT OF OHIO




Based on these representations, we ordered a return of the writ, notwithstanding the
absence of the complete sentencing entry.
         {¶ 8} The warden’s return observes that the affidavit does not indicate
where “Lieutenant Froy” is employed or explain how Lieutenant Froy is positioned
to speak on behalf of the state. More importantly, the return notes that the affidavit
does not indicate whether the affiant had attempted to obtain a copy of McDonald’s
sentencing entry from the Erie County clerk of courts. In addition, it alleges that
the entry was filed electronically in two federal cases and that the claim that the
entry no longer exists is therefore false.
         {¶ 9} In his response, McDonald no longer contends that it was impossible
to obtain the sentencing entry. Instead, he responds by arguing that he was not
required to attach the entry to his habeas petition. He asserts that “R.C. 2725.04
does not say ‘judgment entry[;]’ it says, ‘commitment papers.’ Commitment papers
are a set of documents wholly separate from a judgment entry.” According to
McDonald, the papers he is required to attach to satisfy R.C. 2725.04(D) are those
that “state[] that the defendant is placed in [custody] for a specified amount of
time.”
         {¶ 10} But the term “commitment papers” does not actually appear in the
statute. R.C. 2725.04(D) provides that a habeas petition must include a copy of
“the commitment or cause of detention” of the inmate. And as we have held, “the
commitment or cause of detention” includes “all pertinent papers that caused [the]
commitment, including sentencing entries and parole-revocation decisions.”
(Emphasis added.) State ex rel. Cannon v. Mohr, 155 Ohio St.3d 213, 2018-Ohio-
4184, 120 N.E.3d 776, ¶ 6.
         {¶ 11} In light of McDonald’s explanation in his brief—and specifically the
admission that he did not attempt to locate his sentencing entry—it is now clear that
the affidavit attached to his habeas petition did not offer a legitimate justification




                                             4
                               January Term, 2022




for his failure to comply with R.C. 2725.04(D). We therefore deny McDonald’s
request for a writ without considering the warden’s remaining arguments.
                               III. CONCLUSION
        {¶ 12} Based on the foregoing, we deny the petition for a writ of habeas
corpus for McDonald’s failure to comply with R.C. 2725.04(D).
                                                                    Writ denied.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, STEWART, and
BRUNNER, JJ., concur.
        DONNELLY, J., concurs and notes that petitioner is not precluded from
refiling.
                               _________________
        Kimberly Kendall Corral, for petitioner.
        Dave Yost, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for respondent.
                               _________________




                                         5